DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on March 23, 2022.
Claim(s) 1 and 2 have been amended and are hereby entered.
Claim(s) 1-7 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the specific arrangement of steps in the claim provides an improvement to a technological process.  In particular, the steps of claim 1 propose to provide a novel process for improving the accuracy of computer models that estimate anticipated healthcare expenses for healthcare insurance program enrollees.  Examiner disagrees.  Applicant’s claimed invention amounts to no more than mere instructions to apply the identified exception using a generic computer component (and generic machine learning network).  Mere instructions to apply an exception using a generic computer component cannot provide a technological improvement.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior did not teach or suggest taking action to retain a particular healthcare insurance program enrollee if the enrollee’s predicted future healthcare spending is less than an amount determined based on a base risk score.  Examiner disagrees.  Eberhardt discloses a method for employing health intervention strategies where a future reduction of health costs are predicted (Eberhardt:  pgh 80).  Therefore, Examiner finds Applicant’s argument non-persuasive. 
Applicant argued that the prior art in Amarasingham did not teach or suggest taking action to retain a particular healthcare insurance program enrollee if the enrollee’s predicted future healthcare spending is less than an amount determined based on a base risk score (step(f)).  Examiner disagrees.  Applicant’s argument is moot because Examiner’s prior art rejection does not rely upon the Amarasingham reference to teach or suggest the limitation at issue.  Instead, Examiner relies upon the Eberhardt reference.  As explained above, Eberhardt discloses a method for employing health intervention strategies where a future reduction of health costs are predicted (Eberhardt:  pgh 80).  Therefore, Examiner finds Applicant’s argument non-persuasive.       


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-7 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the following limitations:
(a) for each enrollee, determining a base risk score based on a base risk-adjusted payment model; (b) continuously providing one or more inputs for each enrollee to a machine learning network, the one or more inputs including one or more of Center for Medicare and Medicaid Services Hierarchical Condition Category (CMS-HCC) values, an enrollee claims history, and enrollee historical spending amounts; (c) continuously training the machine learning network based on the one or more inputs to predict future healthcare spending for the enrollees, wherein the continuous training of the machine learning network over time increases an accuracy of its predictions of future healthcare spending for the enrollees; (d) the machine learning network identifying enrollees whose predicted future healthcare spending differs from an amount determined based on the base risk score; (e) upon identifying an enrollee whose predicted future healthcare spending is greater than the amount determined based on the base risk score, taking one or more of the following actions: performing outreach to or intervention for the identified enrollee; disenrolling or discouraging the identified enrollee from participating in the healthcare insurance program; and capturing additional CMS-HCC values that may increase the payment amounts for the identified enrollee; and (f) upon identifying an enrollee whose predicted future healthcare spending is less than the amount determined based on the base risk score, taking action to retain the identified enrollee.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations (a) for each enrollee, determining a base risk score based on a base risk-adjusted payment model; (b) continuously providing one or more inputs for each enrollee to a machine learning network, the one or more inputs including one or more of Center for Medicare and Medicaid Services Hierarchical Condition Category (CMS-HCC) values, an enrollee claims history, and enrollee historical spending amounts; (c) continuously training the machine learning network based on the one or more inputs to predict future healthcare spending for the enrollees, wherein the continuous training of the machine learning network over time increases an accuracy of its predictions of future healthcare spending for the enrollees; (d) the machine learning network identifying enrollees whose predicted future healthcare spending differs from an amount determined based on the base risk score; (e) upon identifying an enrollee whose predicted future healthcare spending is greater than the amount determined based on the base risk score, taking one or more of the following actions: performing outreach to or intervention for the identified enrollee; disenrolling or discouraging the identified enrollee from participating in the healthcare insurance program; and capturing additional CMS-HCC values that may increase the payment amounts for the identified enrollee; and (f) upon identifying an enrollee whose predicted future healthcare spending is less than the amount determined based on the base risk score, taking action to retain the identified enrollee recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer in Claim 1 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a computer to implement the claimed method.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function, a generic machine learning network ) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-7 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 were rejected under 35 U.S.C. 103(a) as being unpatentable over Zarkoob (UA 2020/0219622 A1) and in view of Eberhardt (US 2011/0082712 A1).  

Regarding claim(s) 1:
Zarkoob teaches:
(a) for each enrollee, determining a base risk score based on a base risk-adjusted payment model; (Zarkoob:  pgh 4, “A Risk Adjusted Factor (RAF) is the risk score computed by the CMS-HCC risk adjustment model…RAF is the score that is used for Medicare patients to determine an amount that CMS pays the insurance company…”)
(b) continuously providing one or more inputs for each enrollee to a machine learning network, the one or more inputs including one or more of Center for Medicare and Medicaid Services Hierarchical Condition Category (CMS-HCC) values, an enrollee claims history, and enrollee historical spending amounts; (Zarkoob:  pgh 43, “…a machine learning model may be developed to predict an RAF score in an upcoming year based on various input element.”)
(c) continuously training the machine learning network based on the one or more inputs to predict future healthcare spending for the enrollees, wherein the continuous training of the machine learning network over time increases an accuracy of its predictions of future healthcare spending for the enrollees; (Zarkoob:  pgh 43, “A first operation in building the model may be to have a training data that may include the desirable outputs…”; pgh 67, “A method to estimate and mitigate bias in the predictions may be the following.”)
(d) the machine learning network identifying enrollees whose predicted future healthcare spending differs from an amount determined based on the base risk score; (Zarkoob:  pgh 76, “Once RAF scores under current and optimal operations are predicted, one may use their difference to estimate missed RAF scores for each member.  Such estimates can be directly converted to missed payments using the straight-forward methodologies implemented in the CMS payment system.”)
Zarkoob does not teach the remaining limitations.  However, Eberhardt teaches: 
(e) upon identifying an enrollee whose predicted future healthcare spending is greater than the amount determined based on the base risk score, taking one or more of the following actions: - performing outreach to or intervention for the identified enrollee; - disenrolling or discouraging the identified enrollee from participating in the healthcare insurance program; and capturing additional CMS-HCC values that may increase the payment amounts for the identified enrollee; and (Eberhardt:  pgh 28, “According to some embodiments, a mechanism is provided for creating a model to identify individuals at risk for a disorder…and/or to identify individuals with the disorder who are most likely to benefit from intervention…”)
(f) upon identifying an enrollee whose predicted future healthcare spending is less than the amount determined based on the base risk score, taking action to retain the identified enrollee.  (Eberhardt:  pgh 80, “…by further restricting our interventional population to the top 100 enrollees, we increase our expected average reduction to over $12,000 per patient.”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the predictive methods of Zarkoob to include the patient screening of Eberhardt because “machine learning models have not been previously utilized in policy decision making processes…” (Eberhardt:  pgh 3).  

Regarding claim(s) 7: 
The combination of Zarkoob/Eberhardt, as shown in the rejection above, discloses the limitations of claim 1.  Zarkoob further teaches:
wherein step (f) includes taking action to retain the identified enrollee for additional plan years through one or more of telephone marketing, direct mailing marketing, and online marketing.  (Zarkoob:  pgh 77)

Claims 2-6 were rejected under 35 U.S.C. 103(a) as being unpatentable over Zarkoob (UA 2020/0219622 A1) and in view of Eberhardt (US 2011/0082712 A1) and in further view of Amarasingham (US 2017/0132371 A1).

Regarding claim(s) 2: 
The combination of Zarkoob/Eberhardt, as shown in the rejection above, discloses the limitations of claim 1.  Zarkoob/Eberhardt does not teach the remaining limitations.  However, Amarasingham further teaches:
wherein the step of continuously providing one or more inputs to the machine learning network for each enrollee includes continuously providing information related to social media activity of each enrollee.  (Amarasingham:  pgh 27)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Zarkoob/Eberhardt to include the patient review methods of Amarasingham in order to “…improve both the quality-of-life for patients and the financial well-being of healthcare systems”. (Amarasingham:  pgh 17) 

Regarding claim(s) 3: 
The combination of Zarkoob/Eberhardt/Amarasingham, as shown in the rejection above, discloses the limitations of claim 2.  Amarasingham further teaches:
wherein the information related to the social media activity of each enrollee is obtained using automated software programs that collect information from social media accounts associated with the enrollees.  (Amarasingham:  pgh 27; Fig. 1)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Zarkoob/Eberhardt to include the patient review methods of Amarasingham in order to “…improve both the quality-of-life for patients and the financial well-being of healthcare systems”. (Amarasingham:  pgh 17) 
 
Regarding claim(s) 4: 
The combination of Zarkoob/Eberhardt/Amarasingham, as shown in the rejection above, discloses the limitations of claim 2.  Amarasingham further teaches:
wherein the information related to the social media activity of each enrollee includes one or more of metadata, text data, image data, and video data from social media accounts associated with the enrollees.  (Amarasingham:  pgh 27)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Zarkoob/Eberhardt to include the patient review methods of Amarasingham in order to “…improve both the quality-of-life for patients and the financial well-being of healthcare systems”. (Amarasingham:  pgh 17) 

Regarding claim(s) 5: 
The combination of Zarkoob/Eberhardt/Amarasingham, as shown in the rejection above, discloses the limitations of claim 2.  Amarasingham further teaches:
wherein the information related to the social media activity of each enrollee is provided to the machine learning network in lieu of the enrollee claims history.  (Amarasingham:  pgh 27)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Zarkoob/Eberhardt to include the patient review methods of Amarasingham in order to “…improve both the quality-of-life for patients and the financial well-being of healthcare systems”. (Amarasingham:  pgh 17) 

Regarding claim(s) 6: 
The combination of Zarkoob/Eberhardt/Amarasingham, as shown in the rejection above, discloses the limitations of claim 2.  Amarasingham further teaches:
wherein the information related to the social media activity of each enrollee is provided to the machine learning network in addition to the enrollee claims history.  (Amarasingham:  pgh 27)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Zarkoob/Eberhardt to include the patient review methods of Amarasingham in order to “…improve both the quality-of-life for patients and the financial well-being of healthcare systems”. (Amarasingham:  pgh 17) 


Conclusion
Pertinent Art
 The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Clemens (US 2020/0005213 A1) discloses a system and method to monitor, alert and predict precursory behavior.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, MICHAEL ANDERSON can be reached at 571.270.0508.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        June 13, 2022

	
/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691